Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, & 9 objected to because of the following informalities:  “the neck of the funnel portion” should be “the neck”, and “the funnel of the funnel portion” should be “the funnel’ to avoid confusion with any particular funnel portion being referenced.  Appropriate correction is required.
Claims 2-4, 6-8, 10-12 is/are objected to because of the following informalities:  a comma should be applied after the claim dependency is established (e.g. claim 2 should begin with “The device of claim 1,”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of interconnected funnels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 establishes “a plurality of interconnected funnel portions”, and each of the funnel portions includes “a funnel”.  
Claims 3-4 recite the limitation "the funnel portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims introduce “at least one funnel portion”, and Examiner does not consider it clear whether this would be referencing “each” or a particular funnel portion of the group.    
Claims 3, 7, & 11 recite the limitation "the securing member" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  Claims 3, 7, & 11 introduce “at least one securing member”.  To be consistent, claims 3, 7, & 11 must either introduce “a securing member” instead, or make reference to “the at least one securing member” or “each securing member”.  
Claims 4, 8, & 12 recite the limitation "the securing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  Claims 4, 8, & 12 introduce “at least one securing 
Claims 5 & 9 recite the limitation "the funnel portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims introduce “at least one funnel portion”.  Examiner notes that “the funnel portion” is further referred to in dependent claims 7-8, 11-12.  
Claims 6 & 10 recites “wherein a plurality of funnels are interconnected together”.  Examiner is not clear whether these funnels are being assigned to the actual claimed device (e.g. does the device further comprise these funnels?).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Audibert et al. (US 10694922, “Audibert”).
Audibert teaches a drinking straw cleaning caddy comprising:

For Claim 1:
A device for cleaning at least one reusable straw in a dishwasher, the device comprising: 
a plurality of interconnected funnel portions, each of the funnel portions includes a funnel and a neck (see Figures 1-2, 4c, 4h, base plates 140 & 440, aperture 450a).  Examiner interprets the 
the neck of the funnel portion having a distal end and a proximal end, the proximal end connected to the funnel, the distal end having a larger diameter as compared to the proximal end so as to accommodate various sizes of reusable straws (see Figure 4h, upper diameter 447, lower diameter 449.  Refer to top half of aperture 450a above constriction).  The constriction can be interpreted as the proximal end, and either upper diameter 447 or lower diameter 449 can be interpreted as the distal end; and 
the funnel of the funnel portion having a distal end configured to direct water into the neck and subsequently into the interior of the at least one reusable straw (see Figure 4h, tapered entrance 455.  Refer to bottom half of aperture 450a below constriction). 

For Claim 2:
The device of claim 1 wherein the plurality of interconnected funnels are connected together at a predetermined angle, the angle facilitating the flow of water through the funnel and the neck (see Figures 1-2, 4c, 4h, base plates 140 & 440, aperture 450a). 

For Claim 3:
The device of claim 1 wherein the device includes at least one securing member, the securing member extending away from the funnel portion, the securing member having an aperture configured to fit around a prong in a dishwasher (see Figure 1, handles 185 & 195). 

For Claim 4:
The device of claim 1 wherein the device includes at least one securing portion, the securing portion having two portions extending away from the funnel portion, the two portions spaced apart so as to accept a prong of a dishwasher (see Figure 1, handles 185 & 195). 

Examiner considers claims 5-8 to be read upon by the same rejection basis as claims 1-4 respectively:

For Claim 5:
A device for cleaning at least one reusable straw in a dishwasher, the device comprising: 
at least one funnel portion, the funnel portion having a funnel and a neck (refer to claim 1 rejection); 
the neck of the funnel portion having a distal end and a proximal end, the proximal end connected to the funnel, the distal end having a larger diameter as compared to the proximal end so as to accommodate various sizes of reusable straws (refer to claim 1 rejection); and 
the funnel of the funnel portion having a distal end configured to direct water into the neck and subsequently into the interior of the at least one reusable straw (refer to claim 1 rejection). 

For Claim 6:
The device of claim 5 wherein a plurality of funnels are interconnected together at a predetermined angle, the angle facilitating the flow of water through the funnel and the neck (refer to claim 2 rejection). 

For Claim 7:
The device of claim 5 wherein the device includes at least one securing member, the securing member extending away from the funnel portion, the securing member having an aperture configured to fit around a prong in a dishwasher (refer to claim 3 rejection).

For Claim 8:
The device of claim 5 wherein the device includes at least one securing portion, the securing portion having two portions extending away from the funnel portion, the two portions spaced apart so as to accept a prong of a dishwasher (refer to claim 4 rejection). 

Examiner considers claims 9-12 to be read upon by the same rejection basis as claims 1-4 respectively:

For Claim 9:
A device for cleaning at least one reusable straw in a dishwasher, the device comprising: 
at least one funnel portion, the funnel portion having a funnel and a neck (refer to claim 1 rejection); 
the neck of the funnel portion having a distal end and a proximal end, the proximal end connected to the funnel, the distal end configured to accommodate a reusable straw (refer to claim 1 rejection); and 
the funnel of the funnel portion having a distal end configured to direct water into the neck and subsequently into the interior of the at least one reusable straw (refer to claim 1 rejection). 

For Claim 10:
The device of claim 9 wherein a plurality of funnels are interconnected together at a predetermined angle, the angle facilitating the flow of water through the funnel and the neck (refer to claim 2 rejection). 

For Claim 11:
The device of claim 9 wherein the device includes at least one securing member, the securing member extending away from the funnel portion, the securing member having an aperture configured to fit around a prong in a dishwasher (refer to claim 3 rejection). 

For Claim 12:
The device of claim 9 wherein the device includes at least one securing portion, the securing portion having two portions extending away from the funnel portion, the two portions spaced apart so as to accept a prong of a dishwasher (refer to claim 4 rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Audibert et al. (US 10932647) teaches a drinking straw cleaning caddy (see Figures 1-4, aperture lumen 320.  column 5, lines 62-67.  column 6, lines 1-7).  Maslow (US 3217890) teaches a dishrack with hollow conical fingers (see Figures 1-4, hollow conical fingers 46).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714